7/12/22DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/26/22 regarding the Daniel ‘153 reference have been fully considered and are persuasive.  The rejection of the Daniel reference ‘153 has been withdrawn.  However, the rejection of the Daniel ‘033 have been fully considered but they are not persuasive.
	The Applicant’s representative argues that the Daniel reference ‘033 does not disclose a first and second tabs “integrally formed” to the mesh body.  The Examiner wants to point out that the term integral was held not to be limited to a fabrication of the parts from a single piece of material, but was inclusive of other means of maintaining the parts fixed together as a single unit.  In re Larson et al., 340 F 2d 965, 144 U.S.P.Q. 347 (C.C.P.A. 1965).  « integral is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 475 F 2d 644, 177 U.S. P.Q. 326 (C.C.P.A. 1973).  For the above reason the Examiner maintains the previous rejection (Daniel reference ‘033).
	The Applicant’s representative argues that this application is different that the Daniel reference ‘053 because the bone fixation plate (110) of Daniel ‘053 reference is inserted into the device (102) only after the device (102) has been positioned in the targeted area and this application the whole implant is made of a single piece.  The Examiner disagrees with this statement.  No matter if the fixation plate (110) is attached to the device (102) after the device (102) is positioned in the targeted area or before the procedure, the final product will have a plate fully connected to the device.  For the above reason, the word “integral” is interpreted broadly to embrace constructions united by fastens, welding or three dimensional printing because at the end, the plate and the device will be “integrally formed”.   Today’s day, it is common to use 3D printers to exactly match the damage bone area and to match the contour of the adjacent bones that the implant is going to be attached avoiding the additional steps of making different parts and then later connecting them together.  As disclosed in paragraphs 0010 and 0011 the device (102) and the bone fixation plate (110) can be three dimensionally customized via 3D printing after a 3D imaging of a targeted bone is performed. Additionally, paragraph 0011 discloses the fixation plate is not required to be customized.  As disclosed above the term integral was held not to be limited to a fabrication of the parts from a single piece of material, but was inclusive of other means of maintaining the parts fixed together as a single unit.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 15-17, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al US Patent Pub. 2017/0216033A1.
	Regarding claims 15 and 17, Daniels et al discloses a graft (100, see Figures 1 and 2) containment device for treating a mandible, comprising a mesh body (104, 116, 118) extending along a longitudinal axis from a first end to a second end and including a channel (138) extending therethrough along the longitudinal axis, the mesh body defined via a buccal surface, a lingual surface, a superior surface and an inferior surface, dimensions of the mesh body defined via dimensions of a target area of the mandible to be filled and adjusted relative to the dimensions of the target area based on (see paragraph 0010, lines 18-23) a desired treatment plan for the mandible, one of a distance between and a relative position of the buccal and lingual surfaces of the mesh body selected to accommodate a portion of a dental implant.  A first fixation tab (142) integrally formed with and extending from at least one of the first end and the second end of the mesh body, the first fixation tab including an opening (see two openings 130 at the tab) sized and shaped to receive a bone fixation element therethrough.  A second fixation tab (144) integrally formed with and extending from at least one of the first end and the second end of the mesh body, the second fixation tab including an opening (see two openings 130 at the tab) sized and shaped to receive a bone fixation element therethrough.
 	Regarding claim 16, the structural configuration of the implant is capable of reducing the risk of soft tissue irritation.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
	Regarding claim 20, see Fig. 11 showing the circumferential members (118) connected by longitudinal members (116).
	Regarding claims 21-25, see Figure 4 showing the position of the tabs with respect to the buccal and lingual directions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7/12/22